Name: 97/280/EC: Commission Decision of 17 April 1997 recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  regions of EU Member States;  cultivation of agricultural land;  regions and regional policy;  beverages and sugar;  Europe
 Date Published: 1997-04-29

 Avis juridique important|31997D028097/280/EC: Commission Decision of 17 April 1997 recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic) Official Journal L 112 , 29/04/1997 P. 0054 - 0055COMMISSION DECISION of 17 April 1997 recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic) (97/280/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc,for which the Commission has recognized that production, by reason of its qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision in certain regions were submitted by Austria on 6 December 1996, and 22 January and 10 March 1997;Whereas examination of those requests has revealed that the quality wines psr in question meet the requisite conditions; whereas the limit of 139 ha laid down in the Regulation has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr listed in the Annex meet the requirements of the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87, provided that the increase in surface area given in that Annex is complied with for all quality wines psr in the same region.Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 17 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 83, 25. 3. 1997, p. 5.ANNEX >TABLE>